Title: From John Adams to Joseph Delaplaine, 5 March 1816
From: Adams, John
To: Delaplaine, Joseph



Sir
Quincy March 5th. 1816

your letter of 27th Feb, has surprised me. Of the writer of the anonymous letter to you I have no knowledge. The portrait taken by mr Stewart is the property of John Quincy Adams my son, taken by his order, often repeated, for six years, from St Petersburg & paid for by his property; I have no right in it, or power over it. Most certainly it will never go from under my roof, with my consent, untill it is delivered into his hand. But if the picture was my property, I should feel a delicacy for the painter. It would be painful to me to engrave it without his consent. mr Stewart possesses another portrait as like it as any two objects in nature, or Art are alike.
The expence of your undertaking must be very great, & your remuneration very uncertain. I am very sorry you have so much trouble with an old countenance, worn with fourscore years of anxiety.
The fine Arts have struggled with difficulties in all ages, Religion,  Politicks and Party have embarrassed them in all Countries, & you will find similar difficulties in our beloved United States. Taste is the rarest thing in the world, except judgement and virtue
I am Sir with much respect your humble Servant
John Adams